NUMBER 13-14-00429-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS AND RICHARD FREYMANN


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds and Richard Freymann, have filed a petition for writ

of mandamus requesting that this Court direct respondent, the Honorable Rose Guerra

Reyna, Presiding Judge of the 206th District Court of Hidalgo County, Texas, to withdraw

her order denying relators’ verified plea in abatement and to enter an order abating the

suit for damages brought against relators by the real parties in interest, Marco Antonio

Rivera Cruz and Maria Elena Leal, until sixty days after they provide relators with a notice



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
letter for their claim stating the specific, separate amounts for the claimed damages and

attorney’s fees. See TEX. INS. CODE ANN. § 541.154 (West, Westlaw through 2013 3d

C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw through 2013 3d C.S.)

(“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original Proceedings). By

order previously issued in this cause, this Court granted temporary relief and requested

that the real parties in interest file a response to the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a),(b). The real parties filed a motion for extension of time to file

their response, which we hereby grant. Such response has been duly filed.

      The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the petition for writ of

mandamus should be denied for the reasons expressed in our opinion in In re State Farm

Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL _____

(Tex. App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op.), available at

http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV. Accordingly, the Court

WITHDRAWS its request for the real parties to file a response to the petition for writ of

mandamus and DISMISSES the real parties’ motion for extension of time as moot. The

Court LIFTS the stay previously imposed by this Court and DENIES the petition for writ

of mandamus and request for immediate temporary relief. See TEX. R. APP. P. 52.8(d).


                                                       PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                            2